DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 22-24 have been renumbered 24-26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-28 of copending Application No. 16/279,402. Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons listed below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-28 of copending Application No. 16/279,402 in view of Coleiny et al. (US. Pat: 8,928,023 B1). 
This is a provisional nonstatutory double patenting rejection.



Copending SN: 16/279,402
Claim 6 recites “A lighting apparatus, comprising: a plurality of first LED dies that are each fabricated on at least one transparent substrate,
with the plurality of first LED dies configured to emit light in a first color; and at least one second LED die fabricated on the at least one transparent substrate, with the at least one second LED die configured to emit light in a second color that is different than the first color; wherein the plurality of first LED dies have a first size that is different than a second size of the at least one second LED die, such that the plurality of first LED dies operate at a degradation rate that substantially matches a degradation rate of the at least one second LED die due to the respective first and second sizes.”
See claim 7;
Claim 7 recites “the plurality of first LED dies
are fabricated to have a current density that is different than a current density of the at least one
second LED die.”
See claim 7;

Claim 8 recites “the plurality of first LED dies comprise blue emitting LED dies.”
See claim 8;
Claim 9 recites “the at least one second LED die
comprises a red emitting LED die.”
See claim 9; 
Claim 10 recites “the at least one second LED die
comprises a green emitting LED die.”
See claim 10; 
Claim 11 recites “the at least one second LED die


Claim 12 recites “the at least one transparent substrate is a common substrate on which the plurality of first LED dies and the at least one second LED die are disposed.”
See claims 7 and 12;
Claim 13 recites “the plurality of first LED dies and the at least one second LED die are covered by a common light conversion material.”
See claim 13; 
Claim 14 recites “the plurality of first LED dies are
configured to operate at a respective current density that is twice as much as the respective
current density of the at least one second LED die.”
See claim 14;
Claim 15 recites “the plurality of first LED dies and the at least second LED die are electrically coupled into at least two different strings, with the at least two different strings being electrically connected to at least one of the other respective LED dies.”

See claim 15; 
Claim 17 recites “A lighting apparatus, comprising: a transparent substrate; at least one first LED die fabricated on the transparent substrate and configured to emit light in a first color; and at least one second LED die fabricated on the transparent substrate and configured to emit light in a second color that is different than the first color; wherein 
respective first and second sizes.”

Claim 18 recites “the at least one first LED die
is fabricated to have a current density that is different than a current density of the at least one
second LED die.”
See claim 7;
Claim 19 recites “the at least one LED die comprises a plurality of blue emitting LED dies.”
Claim 8;
Claim 20 recites “the at least one second LED die
comprises a red emitting LED die.”
Claims 9 and 20;
Claim 21 recites “wherein the at least one second LED die comprises a green emitting LED die.”
Claims 10 and 21;
Claim 22 recites “wherein the at least one second LED die comprises one red emitting LED die and one green emitting LED die.”
Claims 11 and 22; 
Claim 23 recites “wherein the at least one first LED die and the at least one second LED die are covered by a common light conversion material.”
Claims 13 and 23; 
Claim 24 recites “wherein the at least one first LED die is configured to operate at a respective current density that is twice as much as the 

Claim 25 recites “the at least one first LED die and the at least second LED die are electrically coupled into at least two different strings, with the at least two different strings being electrically connected to at least one of the other respective LED dies.”
Claims 15 and 26;
Claim 26 recites “the at least one first LED die and the transparent substrate form a chip-on-board (CoB) platform.”
Claims 16 and 27;
Claim 16 recites “wherein the plurality of first LED dies and the at least one transparent substrate form a chip-on-board (CoB) platform.”
See claim 16;


As noted, copending Application No. 16/279,402 does not expressly claim the first LED die and the second LED die have different sizes as cited in claims 1 and 17. 
Coleiny discloses (in at least col. 6, line 63-col. 7, line 7) a lighting apparatus comprised of, in part, a first LED die and a second LED die with different size LED chips (314-317; col. 7, lines 6-7). Coleiny further discloses (col. 8, lines 40-43) the number, size and arrangement of the LED chips may be determined based on the desired properties of the color-mixing LED light source (e.g. power input, flux, efficacy, source diameter, brightness, color uniformity, and CRI). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the copending Application No. 16/279,402 with different LED die sizes in order to achieve the desired properties of the color-mixing LED die. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875